                                               Case 18-69019-lrc               Doc 71 FiledFORM   1
                                                                                              07/30/19   Entered 07/30/19                              15:53:33         Desc      Page No:     1
                                                                         INDIVIDUAL ESTATE PROPERTY
                                                                                             Page 1 RECORD
                                                                                                    of 1   AND REPORT
                                                                                          ASSET CASES

Case No.:                         18-69019                                                                                                             Trustee Name:                           Martha A. Miller
Case Name:                        MARVELAY, LLC.                                                                                                       Date Filed (f) or Converted (c):        11/09/2018 (f)
For the Period Ending:            06/30/2019                                                                                                           §341(a) Meeting Date:                   12/17/2018
                                                                                                                                                       Claims Bar Date:                        02/25/2019
                                    1                                               2                              3                             4                        5                                        6

                       Asset Description                                       Petition/                 Estimated Net Value                  Property              Sales/Funds               Asset Fully Administered (FA)/
                        (Scheduled and                                       Unscheduled                (Value Determined by                  Abandoned             Received by              Gross Value of Remaining Assets
                   Unscheduled (u) Property)                                    Value                          Trustee,                 OA =§ 554(a) abandon.        the Estate
                                                                                                       Less Liens, Exemptions,
                                                                                                          and Other Costs)

Ref. #
1        Bank of America Business Checking 5268                                   $41,436.02                             $41,436.02                                            $0.00                                           $0.00
Asset Notes:       No funds in account
2        Office furniture 52 2x4 foot black desks, peeling                         Unknown                                    $0.00                                            $0.00                                             FA
         and heavily used
3        39 Used Dell Computers (i3 & i5), Monitors                                Unknown                                    $0.00                                            $0.00                                             FA
         Mice & Keyboards
4        2601 Summers Street, Ste 300 Kennesaw GA                                       $0.00                                 $0.00                                            $0.00                                             FA
         30144 (Leased)
5        Customer List                                                                  $0.00                                 $0.00                                            $0.00                                             FA
6        Collection of Judgment                                                         $0.00                                 $1.00                                            $0.00                                           $1.00
Asset Notes:       Working with State of Georgia Attorney general's Office on collection of judgment. Value is Trustee's placement value only.
7        Potential Avoidable Transfers                             (u)                  $0.00                                 $1.00                                            $0.00                                           $1.00
Asset Notes:       Value is Trustee placement value only


TOTALS (Excluding unknown value)                                                                                                                                                                   Gross Value of Remaining Assets
                                                                                 $41,436.02                              $41,438.02                                             $0.00                                      $2.00



Major Activities affecting case closing:
 07/30/2019      Won motion to enter consent order with State of GA on claim; preparing investigation on avoidance claims


Initial Projected Date Of Final Report (TFR):            11/09/2019                           Current Projected Date Of Final Report (TFR):          12/31/2020               /s/ MARTHA A. MILLER
                                                                                                                                                                              MARTHA A. MILLER
